Martin, J.,

delivered the opinion of the court.
The defendant is appellant from a judgment against him as surety on a prison bounds bond, for one of the plaintiff’s debtors, arrested on a ca. sa. The record shows, that while the debtor was in the prison bounds, he made a cession of goods to his creditors; many of them, amongst whom were the plaintiffs, appeared before the notary, without making any objection to the cession having been made while the insolvent was in actual custody. The proceedings on the cession were concluded, and the insolvent, in the meanwhile, went out of the prison bounds, and for this alleged breach of the condition of the bond, the present action was brought.
It appears to us, the Parish Court erred. This caséis much stronger in favor of the defendant, than that of Caldwell vs. Bloomfield, 2 Louisiana Reports, 503, in which the court of the first district, and this, expressed their opinions, that the insolvent who had made a cession of his goods while he was in actual custody, was thereby discharged from imprisonment, none of his creditors having attended the meeting called before the notary. In the present case, several of the creditors, and the present plaintiffs among them, attended before the notary, and urged other objections to the cession than that which resulted from its having been made whilst the *68insolvent was in actual custody. This objection, evidently introduced for the benefit of the creditors, was clearly suscep-tibie of being waived by them. In the case relied on from 2 Louisiana Reports, we held that it was waived by the silence of the creditors who neglected to appear before the notary- In the.present case, the plaintiffs appeared before the notary, and forbore to urge this objection among those on , . , , J , which they relied. This was an evident waiver of it. The bisolvent person was discharged by the legal surrender of his property, 1 1 J
^ therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be annulled, avoided and reversed, and that ours be for the defendant^ with costs in both courts.